Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to an amendment, filed on 09/27/2021.
2.	Claim 1 is amended.
3.	Claims 5, 11 and 15 are canceled.
4.	New claims 16-21 are added.
5.	Claims 1-4, 6-10 and 12-21 are pending.
6.	Claims 6-10 and 18 are rejected.

Response to Applicant’s Arguments
7.	Objection to claim 15 is moot in light of cancelation of claim 15.
8.	Applicant’s arguments regarding the rejection of claims 1 and 12 are persuasive. Therefore the rejection of claims 1-4 and 12-14 are withdrawn (see allowable subject matter below).
9.	Applicant’s arguments on pages 12-13 regarding claims 6-10 are general allegation with no discussions on citations used by examiner to reject the claims or specific arguments regarding the novelty of applicant’s arguments as so well-articulated with respect to claims 1 and 12. Therefore the rejection of claims 6-10 is maintained for the following reasons:
¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
10.	Applicant’s arguments regrading new claim 18 is moot in view of rejection of claim 18 rendered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims 6-10 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Krieger et al., (US 20150156281 A1 From applicant’s IDS filed on 07/21/2020) hereinafter Krieger.

12.	Regarding claim 6, Krieger disclosed a method for downloading streaming media resources by a streaming server, comprising: 

determining whether the target streaming media resource exists locally, and if the target streaming media resource exists locally, generating an access address for accessing the target streaming media resource (see para. [0024] and [0027] shows determining data is local and access addresses); and 
feeding back the access address and target streaming media information associated with the target streaming media resource to the stream-pulling client, to allow the stream-pulling client to obtain the target streaming media resource based on the access address and the target streaming media information (see para. [0030-0033] shows accessing data using the list of addresses).

13.	Regarding claim 7, Krieger disclosed the method according to claim 6, wherein the acquisition request includes a unique identifier for signifying the target streaming media resource, and determining whether the target streaming media resource exists locally further includes: 
querying locally whether there is a streaming media resource having the unique identifier, if there is a streaming media resource having the unique identifier, determining that the target streaming media resource exists locally, and if there is no streaming media resource having the unique identifier, determining that the target streaming media resource does not exist locally (see para. [0023], [0027], [0030-0033] and [0049]).


if the target streaming media resource does not exist locally, feeding back an error notification message to the stream-pulling client (see para. [0046] shows error notification).

15.	Regarding claim 9, Krieger disclosed the method according to claim 6, wherein generating the access address for accessing the target streaming media resource further includes: 
obtaining a public network IP address and a port address of the streaming server, and using a combination of the public network IP address and the port address as the access address for accessing the target streaming media resource. (see para. [0027]).

16.	Regarding claim 10, Krieger disclosed the method according to claim 6, wherein feeding back the access address and the target streaming media information associated with the target streaming media resource to the stream-pulling client further includes: 
returning a response message to the stream-pulling client, wherein a response message body of the response message includes the access address and the target streaming media information associated with the target streaming media resource. (see para. [0027]).

.

Allowable Subject Matter
18.	Claims 1 and 12 are allowed. Reason for allowance is clear from applicant’s remarks. This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's claims and argument filed on 09/27/2021 point out the reasons the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 2-4, 13-14, 16-17 and 20-21 are allowed due to dependency.
19.	Claim 19 is objected as having allowable subject matter if it incorporate the base claim it depends on (claim 6) and all intervening claims (claim 18).

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
The smart TV establishes a communication connection with the mobile communication terminal in advance, determines a target resource which needs to be pushed to the mobile communication terminal, obtains an IP address of the smart TV and a storage path of the target resource in the smart TV, generates an access address for accessing the target resource according to the IP address and the storage path, determines the mobile communication terminal requesting the target resource, sends the access address to the mobile communication terminal via the communication connection, and when receiving a request for accessing the target resource from the mobile communication terminal, sends the target resource to the mobile communication terminal via the communication connection.  The present disclosure realizes convenience and real-time performance of interactions (Hu ‘903)
some elements of the digital reality(ies) can be implemented using and providing functions that include: devices, architectures, processing, sensors, translation, speech recognition, remote controls, subsidiary devices usage, virtual Teleportals on alternate devices, presence, shared planetary life spaces, constructed digital realities, reality replacements, filtered views, data retrieval in constructed views, alternate realities machine(s), multiple identities, directories, controlled boundaries, life space metrics, boundaries switching, property protection, publishing/broadcasting, digital events, events location/joining, revenues, utility(ies), infrastructure, services, devices management, business systems, applications, consistent customizable user interface, active knowledge, optimizations, alerts, reporting, dashboards, switching to "best", marketing and sales systems, improvement systems, user chosen goals, user management, governances, digital freedom from dictatorships, photography, and entertainment (Abelow ‘131)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443